DETAILED ACTION
This Office action is in response to the amendment filed 16 November 2021. Claims 1-18 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities.  Appropriate correction is required.
In Claim 1 (lines 8 and 15), Claim 7 (lines 11 and 20), Claim 8 (last line), Claim 13 (lines 10 and 20), Claim 14 (line 8), “bean” should be corrected to ---beam---.
In Claim 13 (line 9), “a processor is configured to” should be corrected to ---a processor configured to---.
Remaining claims are objected as depending from an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



For Claims 4, 10, and 16, it is not clear how the determining of a beam domain as a concentrated beam domain relates to the step of determining a concentrated beam domain recited in the independent claim. The recitation in Claim 4 appears to be broader than the corresponding matter in claim 1 and therefore does not provide further elaboration of the independent claim.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 10, 13, and 16, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0296813) in view of Zhang et al. (US 2016/0065282) and Tang (US 2018/0242158).
For Claims 1, 7, and 13, Wang teaches a method for adjusting a broadcast beam domain, an apparatus comprising a processor and memory, and a device, comprising: a processor and a transceiver, (see paragraphs 41, 42, 95, 101: processor, memory, transceiver), the method comprising: 
obtaining user equipment distribution information of a beam domain, wherein there are at least two beam domains, and the beam domain is a vertical area in a physically vertical dimension of a cell coverage area, and the user equipment distribution information is a distribution situation of user equipments in a coverage area of each beam domain (see Figure 2, paragraphs 6 and 53: vertical beam domains; paragraphs 13, 14, 30-36, 83: UE distribution information, vertical domains); 

if the information about the concentrated beam domain satisfies a preset condition, adjusting a broadcast beam domain based on the information about the concentrated beam domain, so that a main lobe direction of the broadcast beam domain is adjusted to a beam domain of the at least two beam domains corresponding to the concentrated beam domain (see paragraphs 65, 77-79, 83: domains, initial broadcast beam, adjust beam domain, main lobe, based on change in UE clustering).
Wang as applied above is not explicit as to, but Zhang teaches the concentrated beam domain being a beam domain of the at least two beam domains in which a quantity of covered user equipments exceeds a quantity threshold (see paragraphs 160-161, 118-119), and adjusting a beam domain in consideration of a comparison with information about a historical concentrated beam domain (see paragraphs 120, 128-129: UEs move between vertical clusters; paragraph 136: looping, dynamic cluster adjustment; paragraphs 143-144: Use new configuration if UEs move and clusters change; historical beam information is known, new information is used if necessary).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the quantity of UEs as in Zhang when establishing vertical beam domains as in Wang. The motivation would be to avoid unnecessarily establishment of beam domains where UEs can be better served by UE-specific beams.
The references as applied above are not explicit as to, but in a similar field of endeavor, Tang teaches the concentrated beam domain being a beam domain of the at least two bean domains in which a quantity of covered user equipments exceeds a quantity threshold determined by a preset ratio threshold and each ratio of the corresponding beam domain based on each quantity of user equipments covered by each beam domain to a total quantity of user equipments (see paragraphs 55: number of 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to adjust beam parameters based on concentrations of UEs as in Tang when implementing the method of Wang and Zhang. The motivation would be to balance the allocation of resources in proportion to relative concentrations of UEs.
For Claims 4, 10, and 16, Wang further teaches the method, wherein the determining information about the concentrated beam domain based on the user equipment distribution information comprises: 
obtaining, based on the user equipment distribution information, each quantity of user equipments covered by each beam domain (see paragraph 77); and 
recording the information about the concentrated beam domain, wherein there is at least one concentrated beam domain (see paragraphs 77-79: this information is necessarily stored for use by the transmitting operation.
Wang as applied above is not explicit as to, but Zhang teaches, if the quantity of user equipments exceeds the quantity threshold, determining a beam domain corresponding to the quantity of user equipments as the concentrated beam domain (see paragraphs 160-161, 118-119).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the quantity of UEs as in Zhang when establishing vertical beam domains as in Wang. The motivation would be to avoid unnecessarily establishment of beam domains where UEs can be better served by UE-specific beams.

s 2, 3, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0296813), Zhang et al. (US 2016/0065282), and Tang (US 2018/0242158) as applied to claims 1, 7, and 13 above, and further in view of Jiang et al. (CN 105322994A, please see the previously provided machine translation).
For Claims 2, 8, and 14, Wang further teaches the method, wherein before the obtaining user equipment distribution information of the beam domain, the method further comprises: 
obtaining direction angle information of the vertical area, wherein there are at least two vertical areas, and the vertical area is obtained through division in the physically vertical dimension of the cell coverage area (see paragraphs 6, 65, Figure 2, also 77-79, 83: vertical areas, initial beam to collect UE information).
While Zhang further teaches an open loop feedback process in which a base station transmits CSI-RS and UEs feed back preferred beam information, and thus a cell uplink beam matrix is necessarily at least implicit because the UEs need an allocation for providing the feedback (see Figure 29, paragraphs 146-149), the references as applied above are not explicit as to, but Jiang teaches setting a cell uplink beam matrix based on the direction angle information (see English abstract); and 
determining the at least two beam domains based on the cell uplink beam matrix, wherein each beam domain of the at least two beam domains corresponds to a respective vertical area (see English abstract).
Thus it would have bene obvious to one of ordinary skill in the art at the time the application was filed to provide for uplink transmissions as in Jiang when implementing the method of Wang and Zhang. The motivation would be to ensure a reliable manner of collecting UE angle information.
For Claims 3, 9, and 15, Wang further teaches the method, wherein the obtaining user equipment distribution information of the beam domain comprises: 

performing weighted processing on the channel sounding information and the cell uplink beam matrix, to obtain a weighted result (see paragraphs 22, 60-62, 68); and 
determining, based on the weighted result, a beam domain in which the user equipment is located, to obtain the user equipment distribution information of the beam domain (see paragraphs 76-78).

Claims 5, 6, 11, 12, 17, and 18, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0296813), Zhang et al. (US 2016/0065282), and Tang (US 2018/0242158) as applied to claims 1, 4, 7, 10, 13, and 16 above, and further in view of Marupaduga et al. (US 10116373).
For Claims 5, 11, and 17, Wang as applied above is not explicit as to, but Zhang teaches the method, wherein before the adjusting the broadcast beam domain based on the information about the concentrated beam domain, the method further comprises: 
obtaining the information about the historical concentrated beam domain, wherein the historical concentrated beam domain is a beam domain corresponding to the broadcast beam domain used when last time a broadcast beam is transmitted (see paragraphs 120, 128-129: UEs move between vertical clusters; paragraph 136: looping, dynamic cluster adjustment; paragraphs 143-144: Use new configuration if UEs move and clusters change; historical beam information is known, new information is used if necessary); 
determining that, compared with the information about the historical concentrated beam domain, the information about the concentrated beam domain satisfies the preset condition (preceding citations).

The references as applied above are not explicit as to, but Marupaduga teaches determining current beam information based on if the historical concentrated beam domain and the concentrated beam domain reach preset area isolation (see column 9 lines 10-39: threshold amount of change to trigger adjustment of beamforming parameters).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider differences between the previous and current parameters as in Marupaduga when optimizing parameters as in Wang and Zhang. The motivation would be to avoid adjusting parameters where there is little advantage to doing so.
For Claims 6, 12, and 18, Wang as modified by Zhang and Marupaduga above further teaches the method, wherein the adjusting the broadcast beam domain based on the information about the concentrated beam domain comprises: 
determining a broadcast beam weighted value of the concentrated beam domain based on the information about the concentrated beam domain (see paragraphs 65, 77-79); 
determining a historical broadcast beam weighted value of the historical concentrated beam domain based on the information about the historical concentrated beam domain (see paragraphs 77-79: obviously the system will know previous values); and 
adjusting the historical broadcast beam weighted value as the broadcast beam weighted value, so that the main lobe direction of the broadcast beam domain is adjusted to the concentrated beam domain (see paragraphs 65, 77-79: the system will be adjusted to use new optimized values).

Response to Arguments
The amendment filed 16 November 2021 has been entered.
Previous objections are withdrawn in light of the amendment, but the amendments have resulted in some new objections.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims, but the amendments have resulted in new rejections. Some claims remain rejected under 35 USC 112.
Applicant’s arguments regarding rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
Some of applicant’s arguments appear to refer to a different application altogether (see pages 13-14 of the response: matter relating to a check value and to a reference referred to as Settle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akbar et al. (US 2016/0249230) teaches a system in which a concentration of UEs is determined based on the ratio of a number of UEs in an overlap area to a total number of UEs in a coverage area.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466